MEMORANDUM **
Karine Hakobyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility determinations for substantial evidence and reverse only if the evidence compels a contrary conclusion. See Wang v. INS, 352 F.3d 1250, 1253, 1257 (9th Cir.2003). We deny the petition for review.
Even if the adverse credibility finding is not entirely supported by the evidence, the record does not compel reversal. See id. at 1257-58.
Accordingly, Hakobyan failed to show eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Hakobyan’s CAT claim also fails because it is based on the same testimony that the IJ concluded was incredible. See id. at 1157.
PETITION FOR REVIEW DENIED.
REINHARDT, Circuit Judge, dissenting.
I dissent.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.